DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/784,418, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims of the instant application recite a method in which a composition is prepared, with the claim preamble stating that the method improves the skin whitening power of a skin whitening agent in a cosmetic or dietary composition with the active steps of method being providing a cosmetic composition with an ingredient as recited in step (a) and a separate step of adding a working amount of sclareolide to said composition. However, such methods are not disclosed in US’418 that makes no mention of “improving skin whitening power of a skin whitening agent” or the addition of working amounts of sclareolide. The sclareolide can be present in amounts ranging from 0.00001 – 0.001 by weight based on the total composition is disclosed (e.g., claim 1) but not that broader working amounts are added to a cosmetic composition comprising at least one of the skin whitening agents recited in step (a) of instant claim 1. Sclareolide is described as a potent agent for lightening skin and hair but not the concept that the addition of a working amount of sclareolide to a cosmetic composition comprising at least one of the skin whitening agents recited in claim will improve the power of those agents.
In the amended disclosure of the instant application, dihydrosclareol was never mentioned in the parent application but is mentioned in the present application. That sclareolide is capable of promoting the performance of conventional skin lightening ingredients was also not disclosed, just that sclareolide was “a potent agent for lightening skin and hair” (¶ [0001] of the specification of US’418). The presence of the optional ingredients of desquamating agents; hair growth activators or inhibitors; enzyme inhibitors; odour absorbers and antiperspirant active agents; film formers and anti-dandruff agents; as well as possible formulation as pharmaceutical or medicament compositions was deleted, altering the scope of the disclosure. Data about the examples and formulations were also deleted from the specification. 

This application repeats a substantial portion of prior Application No. 14/784,418, filed October 14, 2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

The effective filing date of all of the instant claims is November 5, 2020.

Specification

The disclosure is objected to because of the following informalities: numerous trade names or marks used in commerce have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections

Claim 16 is objected to because of the following informalities:  in line 4, “form” should be “from”.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: there is an extra period after the hyphen in “anti-inflammatory agent” in line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Based on the phrase “comprising or consisting of the following step:” at the end of the preamble of claim 16, the claimed method can either comprise the steps recited in the body of the claim or consist of the steps recited in the body of the claim and any additional steps are excluded. The body of the claim required, due to the use of the word “and” between step (a) and step (b), two steps while the preamble uses the singular “step”. This renders the metes and bounds of the claim unclear when the method “consists of” as the preamble limits the method to a single step while the body requires two steps.
The preamble refers to a cosmetic or dietary supplement composition (line 2 of claim 16) but step (a) refers only to “providing a cosmetic composition”. Nowhere in the body of the claim is a method step for preparation of a dietary supplement composition set forth. Step (b) refers to “said composition” and it is not clear if this refers to the cosmetic composition referenced in step (a) and/or the dietary supplement composition of the preamble. This issue is particularly acute when the method consists of the step recited in the body of the claim.
The Markush group in claim 16 for the at least one skin lightening agent is unclear. Immediately following “selected form [sic] the group consisting of” is “kojic acid and phenylethyl resorcinol” which could indicate that this is the extent of the Markush group due to the use of the word “and”. But more chemicals immediately follow, suggesting that “kojic acid and phenylethyl resorcinol” is a combination that forms the first of many items in the Markush group with the next possible skin lightening agent being the combination of beta- and alpha-arbutin”. The list continues on and could also end with “and mixtures thereof” but the scope of each item that must be selected from the Markush group is unclear. Claim 25, which depends from claim 16, requires a combination of phenylethyl resorcinol and sclareolide but not kojic acid and phenylethyl resorcinol is not listed individually as a skin whitening agent in claim 16. It is suggested that each item in the Markush be delineated with semicolons such that selections that require multiple compounds to be present, such as beta- and alpha-arbutin are delineated using semicolons and commas used inside the semicolons as part of a list of items that must be selected as a group. 
Claim 16 is also unclear as “licorice extract (containing glycyrrhizin)” is a broad narrow limitation present in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “licorice extract”, and the claim also recites “including glycyrrhizin” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. When parentheses are used, what is listed in parentheses should have the exact same scope (as in a phrase such as “polyethylene glycol (PEG)”) but that is not the case here. Will any licorice extract fall within the scope of the claims or only licorice extracts that include glycyrrhizin?
Lastly, step (b) of claim 16 requires the addition of a “working amount” of sclareolide to the composition. The claims do not specify what “work” the sclareolide must do and the specification also does not sufficiently define what “working amounts” of the sclareolide are. Claim 17 recites a particular range for sclareolide, so this aspect of the claimed composition is definite in claim 17. The range of claim 17 is stated as a preferably amount of sclareolide at ¶ [0018] of the PGPub of the instant application but this exemplary range does not define “working amount” to be only such amounts. As what “work” must be done by the sclareolide is not clear in the claims, the amount of sclareolide that must be added to the composition to constitute the required working amount cannot be determined.
The dependent claims fall therewith.
Please clarify.

Claims 19 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19 – 21 relate the required presence of additional ingredients in the claimed formulation, namely “primary or secondary sun protection filter”. These terms are used in various manners in the art. ¶ 2 on p 2 of the Health Canada monograph on Medicated skin care products states the primary sunscreens are intended to be applied to the skin to prevent sunburn and related conditions of sun exposure while secondary sunscreens are intended to be applied as makeup or skincare which carry limited sunscreen claims. Rai et al. states that primary protective factors (sunscreens) absorb or reflect UV radiation and secondary factors include antioxidants, osmolytes, and DNA repair enzymes that can disrupt the photochemical cascade triggered by UV-penetration to limit skin damage. No definitions of these terms are given in the claims or specification although various compounds are exemplified and claimed for primary and secondary sun protection filters (¶¶ [0033] – [0133] of the PGPub of the instant application). Antioxidants are identified as secondary sun protection filters (¶ [0131]) but also inorganic light protection pigments as exemplified in WO 2005/123101 that appear to be physical sunscreens that block light from reaching the skin. Thus, these exemplary secondary sun protection filters fall within the primary protective factors as defined by Rai et al. as they do not disrupt the photochemical cascade triggered by UV penetration of the skin. The phrasing used in the claims do not match exactly what is used in the art, the lack of particular definitions of these terms in the claims and specification and the inclusion of what would be considered primary protective factors as examples of secondary sun protection filters renders the metes and bounds of these claims unclear. Beyond the specific compounds that are exemplified as primary or secondary sun protection filters, one of ordinary would not be able to determine if a particular compound fell within the scope of “primary sun protection factor” or “secondary sun protection factor” as used in the present claims.
Please clarify.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what substance(s) are encompassed by the item “salicylates acetic acid derivatives fenamates propionic acid derivative pyrazoles”. It appears that this might have been meant as separate items these items (e.g. fenamates as an item and propionic derivatives) but no commas or semicolons were used. It is also not clear if the Markush group only includes extracts or fractions of camomile or if subsequence items such as aloe vera, oats that follow are being claimed as extracts or fractions of those materials. The use of semicolons would be very helpful to clearly delineate items in a list when some of the items in a list comprise another list of items.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites “wherein said at least one skin whitening agent is phenylethyl resorcinol and sclareolide” (emphasis added) and this limitation has insufficient antecedent basis. Phenylethyl resorcinol does appear in the Markush group of claim 16 (although possibly only in combination with kojic acid) but sclareolide does not. The presence of sclareolide is required by step (b) of claim 16 but is not labeled as a skin whitening agent. Therefore, the recitation of “phenylethyl resorcinol and sclareolide” as said at least one skin lightening agent in claim 25 lacks proper antecedent basis.
Additionally, how the basis of ratio by weight is determined is not clear as the first part of the claim states that the skin whitening agent is phenylethyl resorcinol and sclareolide but then the claim goes on to just say “said phenylethyl resorcinol are present” in a ratio but no second ingredient is stated. Contrast the language of claim 25 with claim 26 where the first number is sclareolide and the second number is phenylethyl resorcinol.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0067163).
Meyer et al. discloses compositions that comprises 0.00001 – 0.001% by weight of the total composition of sclareolide in combination with at least one additional agent that can be tyrosinase inhibitor(s), sun protection factor(s), anti-oxidant(s), anti-inflammatory(s) and/or desquamating agent(s) (whole document, e.g. abstract). The sclareolide can be accompanied by a second skin lightening agent that is preferably a tyrosinase inhibitor (¶ [00298]) and the exemplified tyrosinase inhibitors overlap substantially with those recited in step (a) of claim 16. Particularly preferred are mixtures of sclareolide and phenylethyl resorcinol (SYMWHITE 377®) with the strongest synergistic inhibitory activity towards melanin formation being in a ratio by weight of about 20:80 to about 80:20 and preferably abour 40:60 to about 60:40 (¶ [0031]). Primary or secondary sun protection factors may also be present in cosmetic compositions according to the present invention (¶ [0033] onward) with the disclosed primary sun protection factors at ¶ [0038] and secondary sun protection factors at ¶ [0135] overlapping with those recited in instant claims 20 and 21. Antioxidants such as vitamin A and derivatives, vitamin C and derivatives and tocopherols and derivatives may also be present in the cosmetic compositions (¶¶ [0138] – [0140]). Antiinflammatory agents such as those recited in ¶¶ [0144] and [0145] that overlap with those of instant claim 24 can be present in the compositions (¶ [0142] onward).
There is no disclosure of the method of preparation of the compositions with just lists of ingredients for exemplary formulations being given such as ¶ [0284] onward.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions disclosed by Meyer et al. by adding 0.00001 – 0.001% to a composition containing the other ingredients such as the preferred tyrosinase inhibitor phenylethyl resorcinol that result in synergistic inhibition of melanin formation. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because all of the ingredients that must be present in a composition have to be added and in the absence of new or unexpected results, selection of the order of process steps, such as the order of addition of ingredients, is prima facie obvious (MPEP 2144.04 (IV)(C). While the prior art does not describe such an addition as improving the skin whitening power of a skin whitening agent, the active steps recited in the body of the claim are rendered obvious, which will necessarily result in improved skin whitening power. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the desired results, dosing amount and/or frequency and the presence of additional ingredients that may have similar effects within the ranges disclosed by the prior art that overlap with the presently claimed ranges. 

Claim(s) 16 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-022960 (JP’960) in view of Gerke et al. (WO 2002/030385) and Baldo et al. (WO 2010/078985).
JP’960 discloses whitening cosmetics that are meant to inhibit melanin generation (e.g., ¶ [0001]). Conventional skin lightening ingredients have included things such as kojic acid, arbutin and vitamin C (¶ [0003]). These ingredients do not depress inflammation and the disclosed compositions have the desired preservation stability (¶ [0004]). The patent discloses sclareol and dihydrosclareol for use in the composition (see formulas 2 and 1 in patent and SciFinder record). Amounts of 0.0005 – 10% by mass are disclosed (¶ [0015]).
The use of sclareolide is not disclosed in the whitening composition. Suitable amounts of other skin lightening ingredients such as phenylethyl resorcinol are not disclosed.
Gerke et al. disclose anti-inflammatory compositions that comprise labdane containing anti-inflammatory active agents for treating the skin and mucosa (p 1, ¶ 1). Among the particularly preferred diterpenoids are sclareol and norambreinolide (sclareolide) (about 2/3 of the way down p 1).  Suitable amounts of the active agent are more than 0.001% (last ¶, p 1). The results in section 1.2 on p 2 shows an IC50 of sclareolide of 1 mg/mL, which converts to 0.0004% by weight, and therefore values even lower than this would have some anti-inflammatory effect.
Baldo et al. discloses compositions that control the browning of the skin induced by UV radiation that involves the application of a composition comprising at least one depigmenting agent and a system for screening out UVA and UVB wavelengths, among other ingredients, to the skin (whole document, e.g., abstract). Disclosed depigmenting agents includes vitamin C (ascorbic acid, also an antioxidant and secondary sun protection filter), arbutin, kojic acid (a tyrosinase inhibitor) and esters of resorcinol (p 4, ln 3 onward). The amount of depigmenting agent preferably ranges from 0.0001% to 20% by weight, and more preferable ranges include 0.01% to 5% or from 0.01 to 1% by weight (p 4, ln 35 – p 5 ln 4). Hydroxylated diphenylmethane compounds can be chosen for the depigmenting agent in a particularly preferred embodiment of the invention (p 5, ln 6 onward), with the compound known as phenylethyl resorcinol being used in one preferred embodiment (p 6, ln 6 – 23). Disclosed UVA screening agents disclosed include the benzophenone derivative aminobenzophenone, the dibenzoylmethane derivative butyl methoxydibenzoylmethane (p 8, ln 12 – p 9, ln 11). Additional cosmetic or dermatological active agents such as antioxidants and antiinflammatory agents can also be present (p 53, ln 5 onward) and be selected by those skilled in the art as a function of the effect desired on the skins, lipid, nail, eyelashes or eyebrows with selection of the optional additional compounds and/or amounts thereof that the advantageous properties of the inventive composition are not, or are not substantially impaired (p 53, ln 26 – 35). EDTA, identified in the instant application as a secondary sun protection filter, can be added as a desquamating agent (p 19, ln 29). Antioxidants especially tocopherols and esters thereof can be present in the composition (p 57, ln 7 onward). Anti-ageing agents such as carotenoids, identified in the instant application as a secondary sun protection filter, and extracts of rosemary are disclosed (p 57, ln 38 – p 58, ln 3). Specific moisturizers and humectants that are disclosed include chitosan and derivatives thereof (p 54, ln 27 onward), identified in the instant application as anti-inflammatory agents. Calmatives such as beta-glycyrrhetinic acid, Aloe vera, phytosterols, all identified in the instant application as anti-inflammatory agents, and salts of derivatives thereof may be used in the composition (p 73, ln 1 onward). Ceramides, glycosphingolipids and lanolin, all identified by the instant application as anti-inflammatory agents, can be added as agents to improve the barrier function (p 56, ln 6 onward). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising 0.001 – 1% skin lightening agents such as such as phenylethyl resorcinol and optional additional active agents to which sclareolide is added in an effective amount to produce a composition that is suitable for application to surfaces such as the skin to, among other effects, lighten the skin. The person of ordinary skill in the art would have been motivated to make those modifications, as “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Sclareol and dihydrosclareol are disclosed by JP’960 as skin lighteners and these two compounds and sclareolide are disclosed by Gerke et al. as all having an anti-inflammatory effect. The person of ordinary skill in the art would have a reasonable expectation that sclareolide would also act as a skin lightener giving the overlapping lists of compounds between JP’960 and Gerke et al. and can be formulated in a composition in combination with other skin lightening agents and other ingredients. While the prior art does not describe the addition of sclareolide as improving the skin whitening power of a skin whitening agent, the active steps recited in the body of the claim are rendered obvious, which will necessarily result in improved skin whitening power. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The person of ordinary skill in the art can select which disclosed optional additional agent(s) in the prior art should be added based on the effect desired on the skin, lipid, nail, eyelashes or eyebrows for a particular product. The label given to such substances (antioxidant, primary or secondary sun protection filter, desquamating agent, etc.) does not patentably distinguish the instant claims as patentability is based on the substances that are present and not the functional label. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the desired results, dosing amount and/or frequency and the presence of additional ingredients that may have similar effects within the ranges disclosed by the prior art that overlap with the presently claimed ranges. Overlapping ranges are prima facie obvious (see MPEP 2144.05). Such ranges are prima facie obvious absent evidence of the criticality of the claimed range (see MPEP 2144.05 for a discussion of the obviousness of ranges). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. In optimizing the amounts of skin lightening agent such as phenylethyl resorcinol and sclareolide that is present, the weight ratio of these ingredients will necessarily vary and can fall within the wide ranges of the instant claims (assuming both claim 25 and 26 relate to the weight ratio of each of these ingredients). There is no evidence of record as to the criticality of the claimed range or ratio of ingredients.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,780,042 in view of Baldo et al. (WO 2010/078985). The claims of US’042 recite a method in which compositions such as one that comprises sclareolide in combination with another ingredient are applied to human skin and/or hair (claim 1(ii)). The amount of the agent can be 0.05 – 0.5% or 0.01 – 1% (claims 5 and 6).
The presence of a skin lightening agent such as phenylethyl resorcinol and additional active agents such as primary or secondary sun protection filters is not claimed. 
Baldo et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising 0.001 – 1% skin lightening agents such as such as phenylethyl resorcinol and optional additional active agents to which o compositions of US’484 to produce a composition that is suitable for application to surfaces such as the skin to lighten the skin among other effects. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the anti-pollution cosmetics of US’484 can have additional activities by the addition of an ingredient such as phenylethyl resorcinol that is known in the art as a depigmenting agent to control the browning of skin while also providing anti-pollution effects to the skin. While the prior art does not describe such an addition as improving the skin whitening power of a skin whitening agent, the active steps recited in the body of the claim are rendered obvious, which will necessarily result in improved skin whitening power. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The person of ordinary skill in the art can select which disclosed optional additional agent(s) in the prior art should be added based on the effect desired on the skin, lipid, nail, eyelashes or eyebrows for a particular product. The label given to such substances (antioxidant, primary or secondary sun protection filter, desquamating agent, etc.) does not patentably distinguish the instant claims as patentability is based on the substances that are present and not the functional label.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the desired results, dosing amount and/or frequency and the presence of additional ingredients that may have similar effects within the ranges disclosed by the prior art that overlap with the presently claimed ranges. Amounts disclosed in the prior art as having various therapeutic effects are encompassed by the range of the instant claims or just touches the claimed range. Such ranges are prima facie obvious absent evidence of the criticality of the claimed range (see MPEP 2144.05 for a discussion of the obviousness of ranges). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. In optimizing the amounts of skin lightening agent such as phenylethyl resorcinol and sclareolide that is present, the weight ratio of these ingredients will necessarily vary and can fall within the wide ranges of the instant claims (assuming both claim 25 and 26 relate to the weight ratio of each of these ingredients). There is no evidence of record as to the criticality of the claimed range or ratio of ingredients.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618